Title: To Thomas Jefferson from James Madison, [on or before 17 July 1801]
From: Madison, James
To: Jefferson, Thomas


               
                  [on or before 17 July 1801]
               
               The following memoranda, & the inclosed letter from Mr. Dallas will present to the President the state of the information in the Office of State on the subject of the indictmt. under the sedition act agst. Duane, at the request of the Senate. The President will observe, that another prosecution agst. him, at Common law, is pending in this same Court.
               
               
                  
                     16. May. 1800.
                     Mr: Lee’s letter to Mr. Ingersol directing prosecution vs Duane for libel on the Senate, agreeably to Resoln. of
                        Senate
                  
                  
                     25. March. 1801.
                     Mr. Lincoln’s letter to Mr. Dallas for stay of prosecutions under sedition law, except that
                           vs. Duane requested by Senate
                  
                  
                     31. March.
                     Mr. Dallas’s answer (inclosed)
                  
                  
                     9. April
                     Mr. Lincoln’s reply—authorizing him to engage counsel at public expence—is at a loss what direction to give as to the prosecution at common law, for violating Liston’s letters. the President being absent—recommends a continuance of the
                        cause,—which is sd. to have taken place.
                  
               
               
               Lord Mansfield’s state of the doctrine of Capture & condemnation will be seen p. 692–3–4. of 2 Bur. herewith sent. The act of Congs. Mar. 3. 1800 as to salvage in cases of recaptures, enters into the enquiry. Contrary to the act referred to by Mr. Jefferson. it favors the necessity of condemnation, at least in Sec. 3. concerning alien friends.—In the case of recaptures of the property of citizens, to whom national protection is due the restitution might be construed into an indemnification for witholding the necessary protection.
            